Case 5:19-cv-00111-LGW-BWC Document 10 Filed 12/28/20 Page 1 of 2



                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 3:48 pm, Dec 28, 2020
Case 5:19-cv-00111-LGW-BWC Document 10 Filed 12/28/20 Page 2 of 2
